   8:20-cv-00196-RFR-SMB Doc # 21 Filed: 12/04/20 Page 1 of 2 - Page ID # 82




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CAROL SNYDER,

                    Plaintiff,                                       8:20CV196

      vs.
                                                               AMENDED FINAL
THE NEBRASKA MEDICAL CENTER, and                             PROGRESSION ORDER
NEBRASKA MEDICINE,

                    Defendants.

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend. (Filing No.
20.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous final progression order
remain in effect, and in addition to those provision, shall be amended as follows:

      1)     The trial and pretrial conference will not be set at this time. The status conference
             presently scheduled for March 1, 2021 is canceled. A status conference to discuss
             case progression, the parties’ interest in settlement, and the trial and pretrial
             conference settings will be held by telephone with the undersigned magistrate
             judge on March 9, 2021 at 11:00 a.m. Counsel shall use the conferencing
             instructions assigned to this case to participate in the conference. (Filing No. 14.)

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
             the Federal Rules of Civil Procedure is December 11, 2020. Motions to compel
             written discovery under Rules 33, 34, 36 and 45 must be filed by December 28,
             2020.

             Note: A motion to compel, to quash, or for a disputed protective order shall not
             be filed without first contacting the chambers of the undersigned magistrate judge
             to set a conference for discussing the parties’ dispute.

      3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
             retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
             Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                  January 15, 2021
                    For the defendant(s):                  February 15, 2021
    8:20-cv-00196-RFR-SMB Doc # 21 Filed: 12/04/20 Page 2 of 2 - Page ID # 83




         4)       The deadlines for complete expert disclosures1 for all experts expected to testify
                  at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                        March 15, 2021
                           For the defendant(s):                        April 15, 2021
                           Rebuttal:                                    May 15, 2021

         5)       The deposition deadline, including but not limited to depositions for oral
                  testimony only under Rule 45, is February 19, 2021. However, the deposition
                  deadline is extended to March 22, 2021 for expert witnesses only.

                      a. The maximum number of depositions that may be taken by the plaintiffs
                         as a group and the defendants as a group is 5.

                      b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  April 9, 2021.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is May 15, 2021.

         8)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         9)       All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be considered
                  absent a showing of due diligence in the timely progression of this case and the
                  recent development of circumstances, unanticipated prior to the filing of the
                  motion, which require that additional time be allowed.

         Dated this 4th day of December, 2020.

                                                               BY THE COURT:


                                                               s/ Susan M. Bazis
                                                               United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to
what is stated within their treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely disclosed.
